DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 05/08/2022 response includes: (a) figures 3-5 are currently amended; (b) the specification is currently amended; (c) claims 1-2, 5, 7 and 9 are currently amended; (d) claims 3-4, 6, 8 and 10-11 and original; and (e) the grounds for rejection set forth in the 02/17/2022 office action are traversed.  Claims 1-11 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 05/08/2022 with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made based on new prior art U.S. Patent Pub. No. 2010/0141643 to Li et al. (“Li II”1) in view of the previously-cited prior art references.  Thus, claims 1-11 remain rejected.  Also, the objections to the claims, drawings and specification are moot in view of applicant’s amendments to these items.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0141643 to Li et al. (“Li II”) in view of U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   
As to claim 1, Li II discloses a driving method (FIGs. 3, 4I; ¶¶0022-0024, 0035-0036) of a display device(200)(FIG. 2; ¶0018); 
wherein the display device(200)(FIG. 2; ¶0018) comprises a plurality of scan lines(horizontal lines)(FIG. 1B; ¶0019, especially – “the pixel array of the display panel 201 could be adopted the HSD structure such as…FIG. 1B, but not limited thereto”) for transmitting scan signals (FIG. 4I; ¶¶0035-0036), a plurality of data lines(vertical lines)(FIG. 1B; ¶¶0019, 0022) for transmitting data signals (FIG. 1B: vertical lines; ¶¶0019, 0022-0023), a gate driving unit(203)(FIG. 2; ¶0018), a source driving unit(205)(FIG. 2; ¶0018), and a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) arranged in an array (FIG. 2: 201: R, G, B; ¶0019); 
wherein a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each row (FIG. 1B: each row of R, G, B; ¶0019) are connected to a same one of the scan lines(horizontal lines)(FIG. 1B; ¶0019), and a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each column (FIG. 1B: each column of R, G, B; ¶0019)  are connected to a same one of the data lines(vertical lines)(FIG. 1B; ¶¶0019, 0022); 
wherein the plurality of scan lines(horizontal lines)(FIG. 1B; ¶0019) comprise a first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) and a second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035), and each of the first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) and the second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035) comprises at least two of the scan lines(G1, G4, G5, G8, G9, G12; G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035); 
wherein the driving method (FIGs. 3, 4I; ¶¶0022-0024, 0035-0036); 
wherein the first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) comprises a (12n-11)th scan line(G1)(FIG. 4I; ¶0035), a (12n-8)th scan line(G4)(FIG. 4I; ¶0035), a (12n-7)th scan line(G5)(FIG. 4I; ¶0035), a (12n-4)th scan line(G8)(FIG. 4I; ¶0035), a (12n-3)th scan line(G9)(FIG. 4I; ¶0035), and a 12nth scan line(G12)(FIG. 4I; ¶0035), and the second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035) comprises a (12n-10)th scan line(G2)(FIG. 4I; ¶0035), a (12n-9)th scan line(G3)(FIG. 4I; ¶0035), a (12n-6)th scan line(G6)(FIG. 4I; ¶0035), a (12n-5)th scan line(G7)(FIG. 4I; ¶0035), a (12n-2)th scan line(G10)(FIG. 4I; ¶0035), and a (12n-1)th scan line(G1)(FIG. 4I; ¶0035), where n(1) is an integer greater than or equal to 1 and less than or equal to m(1), m is an integer greater than or equal to 1, and a sum of a total number of the scan lines of the first scan line group and the second scan line group is 12m(G1-G12)(FIG. 4I; ¶0035).
Li II does not expressly disclose wherein the driving method comprises steps of: 
in a previous 1/2 frame, the gate driving unit inputting the scan signals to the plurality of scan lines in the first scan line group, and the source driving unit inputting data signals having a first polarity to the plurality of data lines; and 
in a subsequent 1/2 frame, the gate driving unit inputting the scan signals to the plurality of scan lines in the second scan line group, and the source driving unit inputting data signals having a second polarity to the plurality of data lines transmitting the data signals having the first polarity in the previous 1/2 frame;
wherein the first polarity is opposite to the second polarity; 
wherein in the previous 1/2 frame and the subsequent 1/2 frame, polarities of the data signals input from adjacent two of the data lines are opposite; and
wherein two adjacent subpixels in four adjacent subpixels in a same row are input data signals corresponding to high gray levels, another two adjacent subpixels are input data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels. 
Li discloses wherein the driving method (FIGs. 4-a, 4-b, 4-c; ¶¶0054-0059) comprises steps of: 
in a previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059), the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) inputting the scan signals(G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) inputting data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a first polarity(a first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}); and
in a subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) inputting the scan signals(G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) inputting data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a second polarity(a second one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0054-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) transmitting the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059); 
wherein the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is opposite to the second polarity(the one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057); 
wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), polarities(Vdl, Vdh; +, -)(Figs. 4-a, 4-c; ¶¶0054-0055, 0057) of the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) input from adjacent two of the data lines are opposite (Figs. 4-a, 4-b: 220, 240, J+1/2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}, which as shown in FIG. 4-b during J+1/2 and J+3/2 the polarities are opposite.); and
and wherein two adjacent pixels(top row first two pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in four adjacent pixels(top row first four pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in a same row are input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057);
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II with Li to provide a driving method of a display device that uses low power to provide a good display effect (i.e., prevents screen burn in, i.e., image retention) (¶0059).
Li II and Li teach in a previous 1/2 frame (Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059), the gate driving unit (Li II: FIG. 2: 203; ¶0018; Li: Fig. 4-a: 430; ¶¶0054, 0056) inputting the scan signals to the plurality of scan lines in the first scan line group (Li II: FIGs. 2, 4I: 203, G1, G4, G5, G8, G9, G12; ¶¶0018, 0035-0036; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221; G1, G2, G5 and G6; ¶¶0056, 0058-0059); and in a subsequent 1/2 frame (Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059), the gate driving unit inputting the scan signals to the plurality of scan lines in the second scan line group (Li II: FIGs. 2, 4I: 203, G2, G3, G6, G7, G10, G11; ¶¶0018, 0035-0036; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222; G3, G4, G7 and G8; ¶¶0056, 0058-0059).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Wu discloses and wherein two adjacent subpixels(at far right of first row are two sub-pixels shown as H, H and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) in four adjacent subpixels(at far right of first row are two sub-pixels shown as H, H, L, L and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) in a same row are input data signals corresponding to high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), another two adjacent subpixels(at far right of first row are two sub-pixels shown as L, L and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) are input the data signals corresponding to low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), and gray level values corresponding to the high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”) are greater than gray level values corresponding to the low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II and Li with Wu to provide a driving method of a display device that avoids crosstalk and improves display effect (see e.g., p 8, especially – “Picture element matrix driving method of the invention is arranged in pairs or groups by reasonable high gray voltage with low gray scale voltage, and picture is made The problems such as pixel in prime matrix is not influenced by polar, avoids crosstalk…improves display effect”).

As to claim 2, Li II, Li and Wu teach the driving method of the display device according to claim 1, as applied above.
Li II, Li and Wu further teach wherein the driving method (Li II: FIGs. 3, 4I; ¶¶0022-0024, 0035-0036; Li: FIGs. 4-a, 4-b, 4-c; ¶¶0054-0059) further comprises a step of:
	in the previous 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059), respectively inputting the data signals corresponding to the high gray levels and the data signals corresponding to the low gray levels to two adjacent subpixels in a same column (Li II: FIG. 1B: each column of R, G, B; ¶0019; Li: Fig. 4-a, 4-c: 220, 240, D1, D2, first two pixels of first column of Fig. 4b; FIGs. 4-a, 4-b, 4-c; ¶¶0054-0057; Wu: FIGs. 4 and 8: first column of sub-pixels H, L and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
	The motivation to combine each of Li and Wu is the same as the reasons set forth above for claim 1.

As to claim 3, Li II, Li and Wu teach the driving method of the display device according to claim 1, as applied above.
Li II further discloses wherein the plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each row (FIG. 1B: each row of R, G, B; ¶0019) comprise red subpixels(R)(FIG. 1B; ¶0019), green subpixels(G)(FIG. 1B; ¶0019), and blue subpixels(B)(FIG. 1B; ¶0019), which are sequentially and repeatedly disposed (FIG. 1B: R, G, B; ¶0019); and
	the plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each column (FIG. 1B: each column of R, G, B; ¶0019) comprise one of the red subpixels(R)(FIG. 1B; ¶0019), the green subpixels(G)(FIG. 1B; ¶0019), or the blue subpixels(B)(FIG. 1B; ¶0019).

	As to claim 6, Li II, Li and Wu teach the driving method of the display device according to claim 1, as applied above.
Li further discloses wherein the first polarity(Vdh, +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is positive (Fig. 4-c: Vhl, +; ¶¶0054-0055, 0056, especially – “positive polarity” and 0057), and the second polarity(Vdl, -)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is negative (Fig. 4-c: Vdl, -; ¶¶0054-0055, 0056, especially – “negative polarity…(e.g., by providing low level to the pixel units as discussed”) and 0057).
The motivation to combine Li is the same as the reason set forth above for claim 1.
As to claim 7, Li II discloses a display device(200)(FIG. 2; ¶0018), comprising a plurality of scan lines(horizontal lines)(FIG. 1B; ¶0019, especially – “the pixel array of the display panel 201 could be adopted the HSD structure such as…FIG. 1B, but not limited thereto”), a plurality of data lines(vertical lines)(FIG. 1B; ¶¶0019, 0022), a gate driving unit(203)(FIG. 2; ¶0018), a source driving unit(205)(FIG. 2; ¶0018), and a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) arranged in an array (FIG. 2: 201: R, G, B; ¶0019);
wherein a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each row (FIG. 1B: each row of R, G, B; ¶0019) are connected to a same one of the scan lines(horizontal lines)(FIG. 1B; ¶0019), and a plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each column (FIG. 1B: each column of R, G, B; ¶0019) are connected to a same one of the data lines(vertical lines)(FIG. 1B; ¶¶0019, 0022);
wherein the plurality of scan lines(horizontal lines)(FIG. 1B; ¶0019) comprise a first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) and a second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035), and each of the first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) and the second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035) comprises at least two of the scan lines(G1, G4, G5, G8, G9, G12; G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035);
wherein the gate driving unit(203)(FIG. 2; ¶0018) is used to input scan signals to the plurality of scan lines(horizontal lines)(FIG. 1B; ¶¶0019, 0035-0036) in the first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶¶0035-0036) and input the scan signals to the plurality of scan lines(horizontal lines)(FIG. 1B; ¶¶0019, 0035-0036) in the second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035);
wherein the source driving unit(205)(FIG. 2; ¶0018) is used to input data (¶¶0035-0036);
wherein the first scan line group(G1, G4, G5, G8, G9, G12)(FIG. 4I; ¶0035) comprises a (12n-11))th scan line(G1)(FIG. 4I; ¶0035), a (12n-8)th scan line(G4)(FIG. 4I; ¶0035), a (12n-7)th scan line(G5)(FIG. 4I; ¶0035), a (12n-4)th scan line(G8)(FIG. 4I; ¶0035), a (12n-3)th scan line(G9)(FIG. 4I; ¶0035), and a 12nth scan line(G12)(FIG. 4I; ¶0035), and the second scan line group(G2, G3, G6, G7, G10, G11)(FIG. 4I; ¶0035)  comprises a (12n-10)th scan line(G2)(FIG. 4I; ¶0035), a (12n-9)th scan line(G3)(FIG. 4I; ¶0035), a (12n-6)th scan line(G6)(FIG. 4I; ¶0035), a (12n-5)th scan line(G7)(FIG. 4I; ¶0035), a(12n-2)th(G10)(FIG. 4I; ¶0035) scan line, and a (12n-1)th scan line(G11)(FIG. 4I; ¶0035), where n(1) is an integer greater than or equal to 1 and less than or equal to m(1), m is an integer greater than or equal to 1, and a sum of a total number of the scan lines of the first scan line group and the second scan line group is 12m(G1-G12)(FIG. 4I; ¶0035).
Li II does not expressly disclose wherein the gate driving unit is used to input scan signals to the plurality of scan lines in the first scan line group in a previous 1/2 frame and input the scan signals to the plurality of scan lines in the second scan line group in a subsequent 1/2 frame;
 wherein the source driving unit is used to input data signals having a first polarity to the plurality of data lines in the previous 1/2 frame and input data signals having a second polarity to the plurality of data lines transmitting the data signals having the first polarity in the previous 1/2 frame in the subsequent 1/2 frame, and the first polarity is opposite to the second polarity;
wherein in the previous 1/2 frame and the subsequent 1/2 frame, two adjacent data limes are used to respectively input the data signals having opposite polarities;
wherein in the previous 1/2 frame and the subsequent 1/2 frame, two adjacent subpixels in four adjacent subpixels in a same row are used to input data signals corresponding to high gray levels, another two adjacent subpixels are used to input data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels.
Li discloses wherein the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) is used to input scan signals(G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a first scan line group (scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and input the scan signals (G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a subsequent 1/2 frame (201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059);
wherein the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) is used to input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a first polarity(a first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a second polarity(a second one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0054-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) transmitting the data signals (D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) in the subsequent 1/2 frame (201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), and the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is opposite to the second polarity(the one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057);
wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame (201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), two adjacent data limes (Figs. 4-a, 4-b: 220, 240, J+1/2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}, which as shown in FIG. 4-b during J+1/2 and J+3/2 the polarities are opposite.) are used to respectively input the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having opposite polarities (Vdl, Vdh; +, -)(Figs. 4-a, 4-c; ¶¶0054-0055, 0057);
wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), two adjacent pixels (top row first two pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in four adjacent pixels(top row first four pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in a same row are used to input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II with Li to provide a display device that uses low power to provide a good display effect (i.e., prevents screen burn in, i.e., image retention) (¶0059).
Li II and Li teach wherein the gate driving unit (Li II: FIG. 2: 203; ¶0018; Li: Fig. 4-a: 430; ¶¶0054, 0056) is used to input scan signals to the plurality of scan lines in the first scan line group (Li II: FIGs. 2, 4I: 203, G1, G4, G5, G8, G9, G12; ¶¶0018, 0035-0036; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221; G1, G2, G5 and G6; ¶¶0056, 0058-0059) in a previous 1/2 frame (Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059) and input the scan signals to the plurality of scan lines in the second scan line group (Li II: FIGs. 2, 4I: 203, G2, G3, G6, G7, G10, G11; ¶¶0018, 0035-0036; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222; G3, G4, G7 and G8; ¶¶0056, 0058-0059) in a subsequent 1/2 frame (Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059).
Wu discloses the data signals corresponding to high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), another two adjacent subpixels(at far right of first row are two sub-pixels shown as L, L and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) are used to input the data signals corresponding to low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), and gray level values corresponding to the high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”)  are greater than gray level values corresponding to the low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II and Li with Wu to provide a display device that avoids crosstalk and improves display effect (see e.g., p 8, especially – “Picture element matrix driving method of the invention is arranged in pairs or groups by reasonable high gray voltage with low gray scale voltage, and picture is made The problems such as pixel in prime matrix is not influenced by polar, avoids crosstalk…improves display effect”).

As to claim 8, Li II, Li and Wu teach the display device according to claim 7, as applied above.
Li II, Li and Wu further teach wherein in the previous 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059), two adjacent subpixels in a same column are used to respectively input the data signals corresponding to the high gray levels and the data signals corresponding to the low gray levels (Li II: FIG. 1B: each column of R, G, B; ¶0019; Li: Fig. 4-a, 4-c: 220, 240, D1, D2, first two pixels of first column of Fig. 4b; FIGs. 4-a, 4-b, 4-c; ¶¶0054-0057; Wu: FIGs. 4 and 8: first column of sub-pixels H, L and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
	The motivation to combine each of Li and Wu is the same as the reasons set forth above for claim 7.

As to claim 9, Li II, Li and Wu teach the display device according to claim 7, as applied above.
Li II further discloses wherein the plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each row (FIG. 1B: each row of R, G, B; ¶0019) comprise red subpixels(R)(FIG. 1B; ¶0019), green subpixels(G)(FIG. 1B; ¶0019), and blue subpixels(B)(FIG. 1B; ¶0019), which are sequentially and repeatedly disposed (FIG. 1B: R, G, B; ¶0019); and
	the plurality of subpixels(R, G, B)(FIG. 1B; ¶0019) in each column (FIG. 1B: each column of R, G, B; ¶0019) comprise one of the red subpixels(R)(FIG. 1B; ¶0019), the green subpixels(G)(FIG. 1B; ¶0019), or the blue subpixels(B)(FIG. 1B; ¶0019).

As to claim 11, Li II, Li and Wu teach the display device according to claim 7, as applied above.
Li further discloses wherein the first polarity(Vdh, +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is positive (Fig. 4-c: Vhl, +; ¶¶0054-0055, 0056, especially – “positive polarity” and 0057), and the second polarity(Vdl, -)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is negative (Fig. 4-c: Vdl, -; ¶¶0054-0055, 0056, especially – “negative polarity…(e.g., by providing low level to the pixel units as discussed”) and 0057).
The motivation to combine Li is the same as the reason set forth above for claim 7.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0141643 to Li et al. (“Li II”) in view of U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu as applied to claim 1 above, in view of Japan Patent Pub. No. 2020165998 A to Hayashi.
As to claim 4, Li II, Li and Wu teach the driving method of the display device according to claim 1, as applied above.
Li further discloses the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059).
The motivation to combine Li is the same as the reason set forth above for claim 1.
Li II, Li and Wu do not expressly disclose wherein a vertical blank period is provided between the previous 1/2 frame and the subsequent 1/2 frame.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hayashi discloses wherein a vertical blank period(Hi-Z)(FIG. 10; p 28, ¶3) is provided between the previous subframe(Psf1)(FIG. 10; p 28, ¶3) and the subsequent subframe(Psf2)(FIG. 10; p 28, ¶3; p 29, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II, Li and Wu with Hayashi to provide a driving method of a display device that prevents image sticking (i.e., burn-in image).
Li II, Li, Wu and Hayashi teaches wherein a vertical blank period is provided between the previous 1/2 frame and the subsequent 1/2 frame (Li: Fig. 4-c: 201 and 202 occurring between J and J+1, 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059; Hayashi: FIG. 10: Hi-Z, Psf1, Psf2; p 28, ¶3; p 29, ¶2).
7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0141643 to Li et al. (“Li II”) in view of U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu as applied to claims 1 and 7 above, in view of U.S. Patent Pub. No. 2018/0096661 A1 to Zhao.
As to claim 5, Li II, Li and Wu teach the driving method of the display device according to claim 1, as applied above.
Li II, Li and Wu further teach wherein the display device (Li II: FIG. 2: 200; ¶0018) further comprises a timing controller (Li II: FIG. 2: 207; ¶0018), and the driving method (Li II: FIGs. 3, 4I; ¶¶0022-0024, 0035-0036; FIGs. 4-a, 4-b, 4-c; ¶¶0054-0059: Wu: see the portions cited above for claim 1) further comprises steps of:
	the timing controller(Li II: FIG. 2: 207; ¶0018; Wu: FIG. 8: 81; p 12, especially – “sequence controller 81”) outputting signals(Li II: FIG. 2: 207; ¶0018; Wu: FIG. 8: arrow from 81 to 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) to the gate driving unit(Li II: FIG. 2: 203; ¶0018; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”);
	the gate driving unit outputting the scan signals to the first scan line group in the previous 1/2 frame (Li II: FIG. 2: 203; ¶0018; Li: Figs. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221: G1, G2, G5 and G6, 201 and 202 occurring between J and J+1; ¶¶0044, 0056-0057, 0058-0059; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) and outputting the scan signals to the second scan line group in the subsequent 1/2 frame (Li II: FIG. 2: 203; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222: G3, G4, G7 and G8, 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0056, 0056-0059; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”); and
the source driving unit inverting the data signals having the first polarity to the data signals having the second polarity between the previous 1/2 frame and the subsequent 1/2 frame according to the polarity inversion control signals (Li II: FIG. 2: 205; ¶0018; Li: Figs. 4-a, 4-c: 220, 240, D1, D2, Vdl, Vdh, -, +, 201 and 202 occurring between J and J+1, 201 and 202 occurring between J and J+1; ¶¶0044, 0054-0057, 0059; Wu: FIGs. 4 and 8: 85, H, L; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
The motivation to combine each of Li and Wu is the same as the reasons set forth above for claim 1.	
Li II, Li and Wu do not expressly disclose the timing controller outputting clock signals to the gate driving unit; the gate driving unit outputting the scan signals according to the clock signals; the timing controller outputting polarity inversion control signals to the source driving unit.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Zhao discloses the timing controller(200)(FIG. 1; ¶0043) outputting clock signals to the gate driving unit(400)(FIG. 1: 200; ¶0043); the gate driving unit(400)(FIG. 1: 200; ¶0043) outputting the scan signals according to the clock signals (FIG. 1: 200, 400; ¶0043); the timing controller(200)(FIG. 1; ¶0043) outputting polarity inversion control signals to the source driving unit(300)(FIG. 1: 200; ¶¶0043-0044, 0047).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II, Li and Wu with Zhao to provide a driving method of a display device in which the display conserves power by controlling the timing of the gate and drive signals to only be applied at the same time.

As to claim 10, Li II, Li and Wu teach the display device according to claim 7, as applied above.
Li II, Li and Wu further teach further comprising a timing controller (Li II: FIG. 2: 207; ¶0018);
wherein the timing controller(Li II: FIG. 2: 207; ¶0018; Wu: FIG. 8: 81; p 12, especially – “sequence controller 81”) is used to output signals (Li II: FIG. 2: 207; ¶0018; Wu: FIG. 8: arrow from 81 to 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) to the gate driving unit(Li II: FIG. 2: 203; ¶0018; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) and output polarity inversion control signals to the source driving unit (Li II: FIG. 2: 205; ¶0018; Wu: FIG. 8: 82; p 13, last ¶);
wherein the gate driving unit (Li II: FIG. 2: 203; ¶0018; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) is used to output the scan signals to the first scan line group in the previous 1/2 frame according to the signals (Li II: FIG. 2: 203, 207; ¶0018; Li: Figs. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221: G1, G2, G5 and G6, 201 and 202 occurring between J and J+1; ¶¶0044, 0056-0057, 0058-0059; Wu: FIG. 8: arrow from 81 to 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) and output the scan signals to the second scan line group in the subsequent 1/2 frame (Li II: FIG. 2: 203; Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222: G3, G4, G7 and G8, 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0056, 0056-0059; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”); and
wherein the source driving unit is used to invert the data signals having the first polarity to the data signals having the second polarity between the previous 1/2 frame and the subsequent 1/2 frame according to the polarity inversion control signals (Li II: FIG. 2: 205; ¶0018; Li: Figs. 4-a, 4-c: 220, 240, D1, D2, Vdl, Vdh, -, +, 201 and 202 occurring between J and J+1, 201 and 202 occurring between J and J+1; ¶¶0044, 0054-0057, 0059; Wu: FIGs. 4 and 8: 85, H, L; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
The motivation to combine each of Li and Wu is the same as the reasons set forth above for claim 7.	
Li II, Li and Wu do not expressly disclose wherein the timing controller is used to output clock signals to the gate driving unit. 
Zhao discloses wherein the timing controller(200)(FIG. 1; ¶0043) is used to output clock signals to the gate driving unit(400)(FIG. 1: 200; ¶0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li II, Li and Wu with Zhao to provide a display device that conserves power by controlling the timing of the gate and drive signals to only be applied at the same time.
Other Relevant Prior Art
8.	Other relevant prior art includes:
Korean Patent Publication No. 100884997B1 to Kim discloses applying scan signals to a first scan line group(G1, G2, G5, G6, G9, G10)(FIG. 5A; p 9, ¶3) and applying scan signals to a second scan line group(G3, G4, G7, G8, G11, G12)(FIG. 5A, p 9, ¶4), which is akin to applicant’s figure 9B.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Li II” is being used to differentiate from the previously-cited reference “Li”.